            Case MDL No. 3004 Document 42 Filed 04/22/21 Page 1 of 4



                        BEFORE THE UNITED STATES
               JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


  IN RE: PARAQUAT PRODUCTS                                                     MDL No. 3004
  LIABILITY LITIGATION


                     RESPONSE TO MOTION TO TRANSFER
    BY PLAINTIFF ALBERTUS BARBER IN SUPPORT OF TRANSFERRING THE
     ACTIONS TO THE SOUTHERN DISTRICT OF ILLINOIS PURSUANT TO 28
        U.S.C. §1407 FOR COORDINATED OR CONSOLIDATED PRETRIAL
                               PROCEEDINGS

        COMES NOW Plaintiff Albertus Barber, pursuant to 28 U.S.C. §1407 and Rule 6.2 of

the Rules of Procedure for the Judicial Panel on Multidistrict Litigation, to respectfully respond

to movants’ motion for transfer (Doc. 1, the “Motion”). Plaintiff supports the motion that the

related actions and tag-along actions should be centralized in an MDL for pretrial proceedings.

All of the cases identified in the Schedule of Action filed with the Motion involve substantially

similar questions of law and fact, all against the same Defendants, Chevron U.S.A., Inc., Syngenta

Crop Protection LLC., and Syngenta AG. However, Plaintiff urges that the actions be

consolidated in the Southern District of Illinois before Chief Judge Nancy J. Rosentengel.

       Plaintiff Albertus Barber’s action, Barber v. Syngenta Crop Protection LLC, et al., 3:21-

cv-00402-NJR, is pending in the Southern District of Illinois before Chief Judge Rosentengel

along with numerous other cases related to exposure to Paraquat against these defendants. In fact,

on March 26, 2021, Chief Judge Rosentengel signed Administrative Order No. 289 which ordered

that any newly filed actions in the Court related to exposure to Paraquat shall be assigned to her.

The Southern District of Illinois is the most appropriate transferee forum because: (1) the

Southern District of Illinois has the resources to efficiently manage this case; and (2) Judge

Rosentengel is a dedicated, well respected jurist with considerable experience handling complex


                                                 1
                  Case MDL No. 3004 Document 42 Filed 04/22/21 Page 2 of 4

cases including: In Re Syngenta Mass Action and In Re Depakote and (3) the Judge has a

substantial number of paraquat cases on her docket that are already in the process of progressing

to trial.

            I.     BACKGROUND

             The Plaintiff has an action alleging injury, specifically Parkinson’s disease, caused by

exposure to the herbicide manufactured, sold and/or distributed by Defendants, Chevron U.S.A.

Inc., Syngenta Crop Protection LLC, and Syngenta AG. The undersigned law firms represent the

Plaintiff who was diagnosed with Parkinson’s disease after repeated and/or long-term exposure

to Paraquat. Plaintiff Albertus Barber was repeatedly exposed to and inhaled, ingested, or

absorbed Paraquat during the course of his work. Defendants knew or should have known of the

risk of neurological injuries to persons who were exposed to Paraquat.

            II.    ARGUMENT

             Transfer under 28 U.S.C. §1407 to the Southern District of Illinois is the most appropriate

 in these related actions. Transfer is appropriate when civil actions involving one or more

 common questions of fact are pending in different districts, when transfer and coordination will

 promote the just and efficient conduct of the actions and when it serves the convenience of the

 parties and witnesses. 28 U.S.C. §1407(a). Section 1407 moves to promote efficiency and

 consistency. See Illinois Municipal Retirement Fund v. Citigroup, Inc., 391 F3d. 844, 852 (7th

 Cir. 2004). These requirements are met in this case.

             The related actions share common questions arising out of allegations that plaintiffs

 suffer the same injury – Parkinson’s Disease – as a result of exposure to Paraquat. The

 Defendants are the same, Syngenta Crop Protection, LLC, Syngenta AG and Chevron U.S.A.

             The Southern District of Illinois has a staff and Clerk’s Office that is well equipped and

 experienced to provide the necessary support services to manage this litigation. This Panel has

 consolidated previous litigations in the Southern District of Illinois, including In re Pradaxa
                                                     2
             Case MDL No. 3004 Document 42 Filed 04/22/21 Page 3 of 4

(Dabigratan Etexilate) Prods. Liab. Litig., 883 F. Supp. 2d 1355 (J.P.M.L. 2012), and In re

Profiler Prods. Liab. Litig., 429 F. Supp. 2d 1381 (J.P.M.L. 2009). Chief Judge Rosentengel is

amply qualified to manage this multidistrict litigation as she has overseen complex mass actions

involving plaintiffs from across the nation, including: In re Depakote, No. 12 CV-52-NJR-SCW

and In re Syngenta Actions, Poletti et al., v. Syngenta AG et al., No. 3:15-cv-01221-DRH. Also,

many of the related actions listed in the Schedule of Actions have been filed in the Southern

District of Illinois, all coordinated before Chief Judge Rosentengel. More, like this matter, have

been filed since.

         The Southern District of Illinois understands the importance of coordination efforts

between various state and federal consolidated litigation in order to promote the just and efficient

conduct of the litigation. Given the district’s experience and the efficiency with which it handles

mass litigation, the Southern District of Illinois is the most appropriate venue to transfer the

Related Actions. The district “possesses the necessary resources, facilities, and technology to

sure-handedly devote the substantial time and effort to pretrial matters that this complex docket

is likely to require.” In re Baycol Prod. Liab. Litig., 180 F. Supp. 2d 1378, 1389 (J.P.M.L.

2001).

         Much like all modern potential MDL cases, the parties and attorneys in the filed matters

are spread across the United States. The Southern District of Illinois presents a centrally located

venue that is easily accessible from either the West Coast (where Defendant Chevron is located)

or East Coast (where Defendant Syngenta Crop Protection is located). Likewise, the physical

location of documents is all but irrelevant given that the production will occur almost exclusively

through electronic medium accessible anywhere.

         Consolidation in the Southern District of Illinois before Judge Rosentengel is appropriate

and warranted.



                                                 3
            Case MDL No. 3004 Document 42 Filed 04/22/21 Page 4 of 4

     III.    CONCLUSION

      For the reasons discussed above and in other counsel’s briefing, Plaintiff respectfully

requests that the Panel transfer the mentioned actions and any later tag-along cases for the

coordinated and consolidated proceedings before the Southern District of Illinois and assign the

matter to Chief Judge Rosentengel.




    Dated: April 22, 2021                    Respectfully submitted,

                                             NAPOLI SHKOLNIK, PLLC

                                             /s/ Christopher L. Schnieders_____________
                                             Christopher L. Schnieders IL #6290700
                                             6731 W. 121st Street, Suite 201
                                             Overland Park, KS 66209
                                             Telephone: 913-246-3860
                                             Fax: 913-312-5841
                                             cschnieders@napolilaw.com

                                             /s/ Mark R. Niemeyer
                                             Mark R. Niemeyer IL #6295647
                                             Michael S. Kruse IL #6288321
                                             211 N. Broadway, Suite 2950
                                             St. Louis, MO 63102
                                             314-241-1919 phone
                                             314-665-3017 fax
                                             niemeyer@ngklawfirm.com
                                             kruse@ngklawfirm.com




                                              4
